Case 4:13-cr-00195-ALM-CAN Document 56 Filed 01/27/21 Page 1 of 2 PageID #: 157




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §
                                                  §
                                                  §          4:13-CR-195
 CREIG ROMUN ALEXANDER                            §          Judge Mazzant
                                                  §

                        ORDER ADOPTING THE MAGISTRATE JUDGE'S
                            REPORT AND RECOMMENDATION

        The court referred a petition alleging violations of supervised release conditions to the

 Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

 consideration pursuant to applicable laws and orders of this court. The court has received and

 considered the Report of the United States Magistrate Judge filed pursuant to such order, along

 with the record, pleadings and all available evidence.

        At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

 recommended:

 1.     that the court find that the Defendant violated the third allegation in the petition that he
        failed to follow a standard condition of release;

 2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

 3.     the Defendant should be sentenced to a term of 10 months’ imprisonment, with one
        year of supervised release to follow to be served at the Federal Correctional Institute in
        Seagoville or Beaumont, Texas, if the Bureau of Prisons can accommodate such
        request. The court adopts the magistrate judge’s findings for the imposition of the
        special conditions of supervised release.

        At the close of the revocation hearing, the Defendant, defense counsel and counsel for

 the Government each signed a standard form waiving their right to object to the proposed

 findings and recommendations contained in the magistrate judge’s report, consenting to

                                                      1
    Case 4:13-cr-00195-ALM-CAN Document 56 Filed 01/27/21 Page 2 of 2 PageID #: 158




     revocation of supervised release and imposition of the sentence recommended. The Defendant

     also waived his right to be present with counsel and to speak at sentencing before the court

     imposes the recommended sentence.

            Accordingly, the findings of fact and conclusions of law of the magistrate judge are

     correct and the report of the magistrate judge is ADOPTED. It is therefore

            ORDERED and ADJUDGED that the petition is GRANTED and Alexander’s
.
     supervised release is REVOKED.

            Judgment and commitment will be entered separately, in accordance with the magistrate

     judge’s recommendations.

            SIGNED this 27th day of January, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                      2
